Citation Nr: 1705885	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-48 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a November 2010 substantive appeal, the Veteran requested a Central Office hearing before the Board.  He did not appear for a hearing scheduled in January 2016 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In February 2016, the Board was remanded the case for further development.  It has now returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran's current bilateral pes planus is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.  The claim has been readjudicated thereafter.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, VA initially obtained a VA medical opinion in June 2015, to ascertain the current nature and etiology of the claimed pes planus.  The Board found this opinion inadequate in its February 2016 remand and requested a new a VA examination; this was accomplished in April 2016; an addendum opinion was obtained in July 2016.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The April 2016 VA examination and the July 2016 opinion were based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran asserts that he has bilateral pes planus related to service.  He contends that he started suffering from pes planus after boot camp in 1980.  He states that while assigned to Fort Riley Retraining Brigade, he sought treatment for foot pain at a hospital where he was injected with some kind of medicine; ever since that time, he has been experiencing pain in both feet which has worsened over time.

Service treatment records show that the Veteran reported pain and swelling in the ball of the right foot in November 1980.  The examiner noted the Veteran had flat feet.  The Veteran was further seen for complaint of right foot pain primarily in the 1st metatarsal head on the plantar surface.  The diagnosis was sesamoiditis and he was put on profile for 14 days.  In the same month, he also reported swelling and tenderness in the plantar aspect of the left 1st metatarsal head.  The diagnosis, again, was sesamoiditis.  In December 1980, the Veteran reported persistent pain in the left foot.  The assessment was sesamoiditis.  X-ray report indicated pes planus in December 1980.  In January 1981, he complained of right foot pain again and was referred to podiatry for evaluation.  Podiatry records reported right tibial sesamoiditis in February and March 1981.  On separation physical examination in September 1981, the Veteran reported intermittent swelling of the right foot and the examiner reported no symptoms found on examination.  

Many years after separation from service, a January 2011 VA podiatry consultation report noted painful toenails; toenails were reduced.  A November 2011 VA orthotics consultation report reflects that the Veteran was ordered replacement arch supports and heel lifts.  

During an April 2016 VA examination, the Veteran reported about 1980 he started having bilateral foot pain in arch areas when walking/standing/hiking; he saw doctors who treated him with inserts, which helped and he stayed in service until separation.  He reported that he still had arches pain and sought private treatment in 1984 and 1985.  He wore inserts since 2011 but stopped wearing them since 2013 per doctor's advice.  Currently, he experienced feet pain only with stretching of his feet.  On examination, there were mild decreased arches of both feet, alike.  X-ray of feet revealed mild bilateral pes planus.  The examiner opined that there was no indication of pes planus in service and the sesamoiditis less likely as not caused flat feet as pes planus is bilateral and only right foot was diagnosed sesamoiditis while in service.  However, the VA examiner stated inaccurate facts, as service treatment records in fact show that sesamoiditis was diagnosed for both feet.  Therefore, this opinion is of discounted probative value, in this respect.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In a July 2016 VA primary care note, the Veteran complained of left foot pain underneath the second toe area when he puts his foot down.  X-ray of the left foot revealed no displaced fracture, but pes planus and small calcaneal spur.

Based on a thorough review of the evidence of record, the Board finds that a preponderance of the evidence is against a grant of service connection for bilateral pes planus.

The medical evidence of record shows that the Veteran is currently diagnosed with mild bilateral pes planus.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, despite the documentation of foot treatment in service, the evidence does not support a finding that there is a nexus between the Veteran's current pes planus disability and the foot condition in service.  In this regard, there has been no clinical finding that the Veteran's currently diagnosed pes planus represents residuals from the sesamoiditis in service or subsequent manifestations of the in-service foot condition, in light of a July 2016 VA examiner's findings and opinion.

To that effect, the July 2016 VA examiner opined that it is less likely than not that the Veteran's pes planus is related to and/or aggravated by his military service.  In reaching this conclusion, the examiner noted that the objective, medically-based, clinical evidence was lacking to support flatfoot architecture as the December 1980 radiographs in service were insufficient for appropriate angle and base of gait stance, and therefore, were silent for angular evaluations of the rearfoot and midfoot joints and bone to support a true diagnosis of pes planus foot architecture.  

In support of the foregoing, the examiner elaborated that the enlistment and separation examinations were silent for clinical observations of pes planus architecture and/or associated flat foot gait.  Second, a biomechanical evaluation of foot architecture demands radiographs taken in a 15 degree angle and base of gait presentation; however, the angle and base of gait presentation was not utilized therefore inappropriate technique for assessing the pedal architecture.  Furthermore, the requisite biomechanical structure of the foot was not presented on the radiographic report.

The examiner explained that current podiatric and orthopaedic literature defines tibial sesamoiditis as a plantar forefoot inflammation of the medial sesamoid bone within the plantar soft tissues of the first metatarsophalangeal joint while, in comparison, pes planus is a descriptive foot architecture related to the structural relationship of the rearfoot and midfoot bones and joint configurations.  Thus, the Veteran's pes planus is a separate and independent diagnosis compared to tibial sesamoiditis.  

The examiner added that the April 2016 VA foot examination diagnosed mild pes planus with decreased longitudinal arch height on weight-bearing, bilaterally.  Alternatively, there was no objective evidence of marked deformity, to include pronation, abduction, etc., or weight-bearing line falling over or medical to the great toe.  There was no "inward" bowing of the Achilles tendon, to include hindfoot valgus, with lateral deviation of the heel, bilaterally and/or no inward displacement and/or severe spasm of the Achilles tendon (rigid hindfoot) manipulation.  Thus, it is as least as likely as not that the Veteran's current diagnosis is consistent with mild pes planus foot rather than the active duty diagnosis of tibial sesamoiditis.

The examiner stated that the Veteran is a credible witness and his statements were considered in formulating this opinion.

The Board finds that the medical opinion provided by the July 2016 examiner is based on a thorough review of the record and the history reported by the Veteran, and is supported by a convincing rationale, and therefore the Board attaches significant probative value to the opinion as to whether the Veteran currently has any residuals of the foot condition in service.  The Board therefore concludes that the evidence of record is not supportive of a finding that the Veteran has any current pes planus disability caused by his service.

The Veteran has presented his own lay statements in support of his contention that his foot pain started in service after boot camp and he continued to experience pain in both feet.  His statements are competent evidence as to the continuity of symptoms he experienced during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

Nevertheless, to the extent that the Veteran asserts that his currently diagnosed mild pes planus is related to the foot pain in service, the Board finds that as a layman, his statements are not competent evidence on the etiology of this disorder.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that whether the Veteran's in-service foot condition led to his current pes planus pathology is not readily identifiable as it may have been caused by other factors.  The etiology issue therefore does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinion in this matter.  Moreover, substantial weight is given to the opinion of the July 2016 VA examiner who is a physician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  There is no medical evidence of record showing that the Veteran currently has residuals from the foot condition during military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection.  38 U.S.C.A. 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for pes planus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


